


MCIG Inc.

Securities Purchase Agreement

     This Securities Purchase Agreement (this "Agreement") is dated as of April
14, 2014, betw'een MCIG Inc., a Nevada Corporation (the "Company"), and Delaney
Equity Group, LLC, a Florida Corporation (the "Purchaser").

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement
(the "Offering").

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

"Accredited Investor" shall have the meaning ascribed to it in Section 3.2 (c).
"Action" shall have the meaning ascribed to such term in Section 3.10).
"Additional Shares" shall have the meaning ascribed to such term in Section 4-4.

     "Affiliate" means any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a person, as such terms are used in and construed under Rule 405 under the
Securities Act.

"Board of Directors" means the Board of Directors of the Company.

"Closing" means the Initial Closing of the purchase and sale of th.e Securities.

     "Closing Date" means the date on which all of the Transactional Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligation to pay the Subscription
Agreement Amount at such Closing, and (ii) the Company's obligations to deliver
the Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the Third Day following the date
all conditional precedent has been satisfied.

"Commission" means the United States Securities and Exchange Commission.

"Common Stock" means the common stock ofthe Company.

"Disclosure Schedules" shall have the meaning ascribed to such term in Section
3.1.

     "Exchange Act" means the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

                                                                                                                                                                                                                                                                                                                                     
1

--------------------------------------------------------------------------------

 


"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1 (c). "Material Adverse Effect" shall have the meaning assigned to such term
in Section 3.1(b). "Money Laundering Laws" shall have the meaning ascribed to
such term in Section 3.1(g). "OFAC" shall have the meaning ascribed to such term
in Section 3.1 (q).

"Per Share Purchase Price" equals $0040 per share.

     "Person" means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
Corporation, joint stock Company, or other entity of any other kind.

"Protection Period" shall have the meaning ascribed to such term in Section 404.

"Public Information Failure Payments" shall have the meaning ascribed to such
term in

Section 4.2(b).

     "Removal Date" means the date that all of the issued Shares have been sold
pursuant to Rule 144 or any other permissible exemption or may be sold pursuant
to Rule 144 or any other permissible exemption without the requirement for the
Company to be in compliance with the current public information requirements
under Rule 144 and without volume or manner-of-sale restrictions.

     "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time.

     "SEC Reports" shall mean all reports, schedules, forms, statements and
other documents filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 1S(d) thereof, for the two years
preceding the date hereof, including the exhibits thereto and documents
incorporated by reference therein.

"Securities" means the Shares of the Common Stock of the Company.

     "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

"Securities Laws" means the securities laws ofthe United States or any state
thereof.

"Share Dilution Adjustment" shall have the meaning ascribed to such term in
Section 404.

"Share Dilutive Issuance" shall have the meaning ascribed to such term in
Section 404.

     "Shares" means the shares of the Common Stock issued or issuable to the
Purchaser pursuant to this Agreement, provided that any such share of Common
Stock shall not constitute a Share after such share has been irrevocably sold
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144 without further restriction or conditions to transfer
pursuant to Rule 144, and provided further that Additional Shares shall
constitute Shares only as provided in Section

404·

"Shell Company" shall have the meaning ascribed to in accordance with Rule 144.

"Short Sales" means all short sales as defined in Rule 200 of Regulation SHO
under the Exchange Act.

 

                                                                                                                                                                                                                                                                                                             
2

--------------------------------------------------------------------------------

 


     "Subscription Amount" means, as to the Purchaser, the aggregate amount to
be paid for Shares purchased hereunder at such Closing as specified below such
Purchaser's name on the signature page of this Agreement.

"Subsequent Financing" shall have the meaning ascribed to such term in Section
4-4.

"Subsequent Financing Notice" shall have the meaning ascribed to such term in
Section

4-4·

     "SubsidiaD'" means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable and with regard to future events, also
include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

     "Trading Market" means any of the foUowing markets or exchanges on which
the Common Stock is listed or quoted for trading: the NYSE, the Nasdaq Exchange,
the OTC Bulletin Board, the OTC QB, or the OTC QX (or any successors to any of
the foregoing).

     "Transaction Documents" means this Agreement, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

     "Transfer Agent" means Island Stock Transfer, the current transfer agent of
the Company and any successor transfer agent of the Company registered with the
Securities and Exchange Commission.

ARTICLE II.
Purchase and Sale

     2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell and
the Purchasers agree to purchase 75°,000 Shares of the Common Stock for an
aggregate purchase price of S300,000.00.

2.2      Deliveries.   (a)      On or prior to, but no later than three days
follo"'ing the closing date, the Company shall deliver or cause to deliver to
the Purchaser the following:     (i)      An executed copy of this Agreement,
and     (ii)      A certificate e,idencing the number of Shares of Common Stock
equal to such Purchaser's Subscription Amount divided by the Per Share Purchase
Price, registered in the name of the Purchaser, and   (b)      On or prior to,
but no later than three days following the closing date, the Purchaser shall
deliver or cause to deliver to the Company the following:     (i)      An
executed copy of this Agreement, and     (ii)      Such Purchaser's Subscription
Amount by ",ire transfer to the account of the Company

                                                                                                                                                                                                                                                                                                              
3                                      

--------------------------------------------------------------------------------

 


2.3      Closing Conditions.   (a)      The obligations of the Company hereunder
in connection with the Closing are subject to the folfowing conditions being
met:     (i)      The accuracy in all material respects on the Closing Date of
the representations and warrantees of the Purchasers contained herein     (ii) 
    All obligations, covenants and agreements of the Purchaser under this
Agreement required to be peJformed at or prior to, but no later than three days
after the Closing Date shall have been performed in all material respects;    
(iii)      The delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement;     (iv)      The Company shall have received this
executed Agreement showing an agreement to purchase Shares hereunder with an
aggregate purchase       price of S300,000.00.   (b)      The respective
obligations ofthe Purchaser hereunder in connection with the Closing are subject
to the following conditions being met:     (i)      The accuracy in all material
respects when made and on the Closing Date ofthe representations and warranties
ofthe Company contained herein;     (ii)      All obligations, covenants and
agreements of the Company under this Agreement required to be peJformed at or
prior to, but no later than three days after the Closing shall have been
performed;     (iii)      The delively by the Company of the items set forth in
Section 2.2(a) of this Agreement;     (iv)      There shall have been no
Material Adverse Effect with respect to the Company since the date hereof;    
(v)      From the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company's principal
trading market.     (vi)      From the date hereof to the Closing Date, the
Company shall remain current with its SEC Reports.     (vii)      From the date
hereof to the Closing Date, the Company shall not become a Shell Corporation.

 

 

                                                                                                                                                                                                                              
4

--------------------------------------------------------------------------------



 


ARTICLE III

Representations and Warranties

     3·1 Representations and Warranties ofthe Company. Except set forth in the
Disclosure Schedules, which shall be deemed a part hereof and shall qualify any
representation or warranty made herein only to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to the Purchaser as of
the Closing Date:

(a)      Subsidiaries. All ofthe direct and indirect subsidiaries ofthe Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, a
majority of the capital stock or other equity interests of each Subsidiary. (b) 
    Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or othern'ise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
its business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (1) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition of the Company and the
Subsidiaries, or (iii) a material adverse effect on the Company's ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii), or (iii), a Material Adverse Effect) and
no Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. (c)      Authorization; Enforcement. The Company has the
requisite corporate power and authority      to enter into and to consummate the
transfection contemplated by this Agreement      and each of the other
Transaction Documents and other wise to carry out its      obligations hereunder
and thereunder. The execution and delivery of each of this Agreement      and
the other Transaction Documents by the Company and the consummation      by it
of the transactions eontemplated hereby and thereby have been duly     
authorized by all necessary action on the part of the Company and no further
action      is required by the Company, the Board of Directors or the Company's
stockholders      in connection herewith or therewith other than in connection
with the Required      Approvals. This Agreement and each other Transaction
Document to which it      is a party has been (or upon delivery will have been)
duly executed by the Company and,      when delivered in accordance with the
terms hereof and thereof, will constitute a valid      and binding obligations
on the Company enforceable against the Company in accordance      with its
terms. (d)      No Conflicts. Except as set forth on Schedule 3.1(d), the
execution, delivery and performance      by the Company of this Agreement and
the other Transaction Documents      to which it is a party, the issuance and
sale of the Securities and the consummation      by it of the transactions
contemplated hereby do not and will not: (i) conflict      "vith or violate any
provision of the Company's or any Subsidiary's certificate or      article of
incorporation, by laws, or other organizational or charter documents, (ii)

                                                                                                                                                                                                                                                                                                                              
5

--------------------------------------------------------------------------------

 


  conflict with, or constitute a default (or an event that with notice or lapse
of time or both would become a default) by the Company, any Subsidiary or, to
the Company's knowledge, any third party under ,result in the creation of any
Lien upon any of the properties or assets of the Company or any Subsidiary, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, credit facility, debt or other instrument or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidial}' is bound or
affected, (iii) subject to the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject, or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect. (e)      Filings. Consents and Approvals. Except as set forth in
Schedule 3.I(e), the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other provincial or foreign or domestic federal,
state, or local or other governmental authority or other Person in connection
with the execution, delivery, and performance by the Company of the Transaction
Documents, other than: (1) the filing of a Form D with the Commission and such
filings as are required to be made under applicable Securities Laws. (f)     
Issuance of Securities. The Securities are duly authorized and, when issued and
paid for      in accordance with the applicable Transaction Documents, will be
duly and validly issued,      fully paid, free and clear of all Liens other than
restrictions on transfer provided      for in the Transaction Documents. The
Company has reserved from its duly authorized      capital stock the number of
shares of Common Stock issuable pursuant to this      Agreement. (g)      Money
Laundering. The operations of the Company and its Subsidiaries are and have
been      conducted at all times in compliance with applicable financial record
keeping and      reporting requirements of the Currency and Foreign Transactions
Reporting Act of      1970, as amended, applicable money laundering statutes and
applicable rules and regulations      thereunder, and no action, suit or
proceeding by or before any court or governmental      agency, authority or body
or any arbitrator involving the Company or any      Subsidiary with respect to
the Money Laundering Laws is pending, or, to the knowledge      of the Company
or any Subsidiary. (h)      Fees. No brokerage, finders fee's, commissions or
due diligence fees are or will be payable      by the Company or any Subsidiary
to any broker, financial advisor, or consultant,      finder, placement agent,
banker or other person with respect to the transaction      contemplated by the
Transaction Documents. (i)      Private Placement. Assuming the accuracy of the
Purchaser's representations and warranties      set forth in Section 3.2, no
registration under the Securities Act is required for      the offer and sale of
the Securities by the Company to the Purchaser as contemplated      hereby. (j) 
    Investment Company. Assuming the accuracy of the Purchaser's representations
and warranties      set forth in Section 3.2 and assuming the Purchasers are not
Affiliates of the      Company, the Company is not, and is not an Affiliate of,
and will not be an

 

                                                                                                                                                                                                                                                                       
6

--------------------------------------------------------------------------------

 


  Affiliate      of, an "investment company" within the meaning of the
Investment   Company      Act of 1940, as amended. The Company shall conduct its
business in a   manner      so that it will not become an "investment company"
subject to registration   under      the Investment Company Act of 1940, as
amended. (k)      Disclosure. Except with respect to the material terms and
conditions of the   transactions      contemplated by the Transaction Documents,
the Company confirms   that      neither it nor any other Person acting on its
behalf has provided the Purchaser or   their      agents or counsel with any
information that it believes constitutes or might   constitute      material,
non-public information. The Company understands and   confirms      that the
Purchaser will rely on the foregoing representation in effecting   transactions 
    in securities of the Company. All of the disclosure furnished by or on  
behalf      ohhe Company to the Purchaser regarding the Company and its
Subsidiaries,   their      respective businesses and the transactions
contemplated hereby, including the   Disclosure      Schedules to this
Agreement, taken as a whole is true and correct and does   not      contain any
untrue statements of a material fact or omit to state any material fact  
necessary      in order to make the statements made therein, in light of the
circumstances   under      which they were made, not misleading. (1)     
Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or   investigation      pending or, to the knowledge of the Company, threatened
against or   affecting      the Company, any Subsidiary before or by any court,
arbitrator,   governmental      or administrative agency or regulatory authority
(federal, state, county,   local,      or foreign) (collectively, an "Action")
that would, if there were an unfavorable   decision,      have or reasonably
expect to have a Material Adverse Effect. Neither the   Company,      nor any
Subsidialy, nor, to the Company's knowledge, any director or   officer     
thereof, is or has been the subject of any Action involving a claim of violation
  of      or liability under Securities Laws. There has not been, there is not
pending or   contemplated,      any investigation by the Commission involving
the Company, to the   knowledge      of the Company. The Commission has not
issued any stop order or other   order      suspending the trading of the
Company's shares. (m)      No General Solicitation. Neither the Company nor, to
the knowledge of the   Company,      any person actin g on behalf of the Company
has offered or sold any of the   Securities      by any form of general
solicitation or general advertising. The Company   has      offered the
Securities for sale only to the Purchaser and certain other "accredited  
investors"      within the meaning of Rule 501 under the Securities Act. (n)   
  Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to the
  knowledge      of the Company or any Subsidiary, any agent or other person
acting on   behalf      of the Company or any Subsidiary, has: (i) directly or
indirectly, used any   funds      for unlawful contributions, gifts,
entertainment or other unlawful expense   related      to foreign or domestic
political activity, (ii) made any unlawful payment to   foreign      or domestic
government officials or employees or to any foreign or domestic   political     
parties or campaigns from corporate funds, (iii) failed to disclose fully any  
contribution      made by the Company and its Subsidiary which is in violation
oflaw or   (iv)      violated any material respect any provision of the FCPA.

(0)      Accountants. The Company's account firm is set forth on Schedule 3.1 of
the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm is registered \vith the Public Company Accounting Oversight
Board, and shall express its opinion with respect to the financial statements to
be included in the Company's Annual Report.

                                                                                                                                                                                                                                                                
7

--------------------------------------------------------------------------------

 


(p) No Disagreements with Accountants or Lawyers. The Company acknowledges and  
agrees that the Purchaser is actin solely in the capacity of an arm's length
purchaser   with respect to the Transaction Documents and the transactions
contemplated   thereby. The Company further acknowledges that the Purchaser is
not acting as a   financial advisor or fiduciary of the Company with respect to
the Transaction   Documents and the transaction contemplated thereby and any
advice given by the   Purchaser or any of its respective agents in connection
with the Transaction   Documents and the transaction contemplated thereby is
merely incidental to the   Purchaser's purchase ofthe Securities. The Company
further represents to the   Purchaser that the Company's decision to enter into
this Agreement has been based   solely on the independent evaluation of the
transactions contemplated hereby by the   Company.     (q) Acknowledgement
Regarding the Purchaser's Trading Activity. Anything in this   Agreement or
elsewhere herein to the contrary notwithstanding (except for Section   4.21
hereof), it is understood and acknowledged by the Company that: (i) the  
Purchaser has not been asked by the Company to agree, nor has the Purchaser
agreed   to desist from purchasing or selling, long and!or short, securities of
the Company, or   "derivative" securities based on securities issued by the
Company or to hold the   Securities for any specified term, (ii) past or future
open market or other transactions   by the Purchaser, including without
limitation, Short Sales, before or after the closing   of this transaction,
which may negatively impact the market price of the Company's  
publically-traded securities, (iii) the Purchaser may have a "ShOit" position in
the   Company's stock, and (iv) the Purchaser shall not be deemed to have any
affiliation   with or control over any arms-length counter party in any
derivative transaction. The   Company acknowledges that any such hedging
activities do not constitute a breach of   any of the Transaction Documents.    
(I') Office of Foreign Asset Control. Neither the Company nor any Subsidiary,
nor to the   Company's knovvledge, any director, officer, agent, employee or
affiliate of the   Company or any Subsidiary is currently subject to US
sanctions administered by the   Office of Foreign Assets Control of the US
Treasury Department ("OFAC").     (s) Reporting Company/Shell Company. The
Company is a publically-held company   subject to the reporting requirements
pursuant to Sections 12(g) and 13 of the   Exchange Act. The Company has timely
filed all reports and other materials required   to be filed the Company with
the SEC during the previous twelve months. As of the   Closing Date, the Company
is not a "shell company" but may be a "former shell   company" as those terms
are employed by Rule 144 under the Securities Act.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser, for itself
and no other Person, hereby represents and warrants as of the date hereof and as
of the Closing Date to the Company as follows:

(a)      Organization: Authority. The principal offices of the Purchaser is set
forth on the signature page hereto executed by such Purchaser. Such Purchaser is
an entity duly incorporated or formed, validly existing and in good standing
under the laws and jurisdiction of the State of Florida with full right,
corporate, partnership, Limited Liability Company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise cany out its obligations hereunder and thereunder. The
execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions

                                                                                                                                                                                                                                                                                                             
8

--------------------------------------------------------------------------------

 


  contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, Limited Liability Company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser is accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (1) as limited by general equitable
principals and applicable bankruptcy, insolvency, reorganization, and other laws
of general application affecting enforcement of creditor's rights and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies. (b)      Own Account. Purchaser understands
that the Securities are "restricted securities" in the United States and have
not been registered under the Securities Act and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities in violation of the Securities Act or any other
applicable Securities Law, has no present intention of distributing any such
Securities and has no direct or indirect arrangement or understanding with any
other person to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser's right to sell
the Securities pursuant to a registration statement or exemption from
registration otherwise in compliance with applicable Securities Laws.) Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. (c)      Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on the Closing Date, it
will be either: (i) an "accredited investor"      as defined in Rule 501(a)(I),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities      Act ("Accredited
Investor") or (ii) a "qualified institutional buyer" as defined      in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be     
registered as a broker-dealer under Section 15 of the Exchange Act. (d)     
Experience of Such Purchaser. Purchaser, either alone or together with its
representatives,      has such knowledge, sophistication and experience in
business and financial      matters so as to be capable of evaluating the merits
and risks of the prospective      investment in the Securities, and has so
evaluated the merits and risks of such      investment. Such Purchaser is able
to bear the economic risk of an investment in      the Sec.urities and, at the
present time, is able to afford a complete loss of such investment.      (e)   
  General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement,      article, notice or other communication regarding the
Securities published      in any newspaper, magazine or other similar medial or
broadcast over television      or radio or presented at any seminar or any other
general solicitation or general      advertisement. (f)      Disclosure of
Information. Purchaser has had the opportunity to receive all additional     
information related to the Company requested by it and to ask questions of,     
and receive answers from, the Company regarding the Company and the terms and   
  conditions of this offering of the Securities. Purchaser has also had access
to copies      of the SEC Reports.

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction

                                                                                                                                                                                                                                                                                                                                             
9

--------------------------------------------------------------------------------

 


Document or any other document executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.

Other Agreements of the Parties

4.1      Transfer Restrictions.   (a)      Legend. Purchaser agree to the
imprinting, so long as it is required by this Section 4.1, of a legend on any of
the Securities in the following form:

(NEITHER) THIS SECURITY (NOR THE SECURITIES (FOR) WHICH THIS SECURITY IS
EXERCISABLE) HAS NOT BEEN REGISTERD WITH THE SECURTIES AND EXCHANGE COMMISSION 0
RTHE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("THE SECURITIES ACT")
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMETNS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE

TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OW WHICH SHALL

BE REASONABLY ACCEPTABLE TO THE COMPANY. TO THE EXTENT

PERMITTED BY APPICABLE SECURITIES LAWS, THIS SECURITY (AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS SECURITY) MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN "ACCREDITIED INVESTOR" AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACTO OR OTHER LOAN SECURED BY SUCH SECURITIES.

     The Company acknowledges and agrees that, to the extent permitted under
applicable Securities Laws, the Purchaser may from time to time pledge pursuant
to a bona fide margin agreement with a registered broker-dealer. Such pledge
would not be subject to approval of the Company and no legal opinion of counsel
of the pledgee, shall be required in connection therewith. Further, no notice
shall be required of such pledge.

(b)      Removal of Legend. Certificates evidencing the Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof), (i)
following any sale of such Shares pursuant to Rule 144, or (ii)if such Shares
are eligible for sale under Rule 144, without the requirement of the Company to
be in compliance with the current public information required under Rule 144 as
to such Shares and without volume or manner-of-sale restrictions, or (iii) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the
Commission), or (iv) any other exemption from registration. The Company shall
cause its counsel to issue a legal opinion, at its own expense, to its Transfer
Agent promptly for any Security after the Removal Date if required by the
Transfer Agent to effect the removal of the legend hereunder. If all or any
portion of the Shares are included in, at a time when there is. and effective
regisb'ation statement to cover the resale of such Shares may be sold under Rule
144

                                                                                                                                                                                                                                                                                                                            10

 


  without the requirement for the Company to be in compliance with the current
public information and any other limitations or requirements set forth in Rule
144, or if a legend is not otherwise required under applicable requirements of
the Securities Act then such Shares will be reissued ,vithout the legend and  
(c)      The Company agrees that it ,viII instruct its Transfer Agent to issue
such certificate or cause the newly issued shares to be electronically
transferred, if applicable, to the instructions of the Purchaser or his agents,
within three business days of the Transfer Agent receiving previous legended
certificate ("Legend Removal Date"), subject to Purchaser satisfying any
documents required by the Transfer Agent which are in the possession of the
Purchaser. If the Company causes a delay in the removal of the legend for causes
,vithin its control, it may be subject to liquidating damages as stated below in
Section 4.1 (d).   (d)      Delayed Legend Removal. In addition to the
Purchaser's other available remedies, the Company shall pay to Purchaser, in
cash, as partial liquidated damages, for each Share, SO.05 per share per 5
trading day period occurring after the Legend Removal Date listed in Section 4.1
(c). Purchaser shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific
performances andlor injunctive relief.   (e)      Injunction. In the event the
Purchaser shall request delivery of un-legended shares as described in this
Section 4.1 and the Company is required to deliver such un-legened shares, the
Company may not refuse to deliver such shares based on any claim that such
Purchaser has not complied with Purchaser's obligations, or for any other
reason, unless an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such un-legended shares shall
have been sought and obtained by the Company and the Company furnishes the
Purchaser ,vith such order. 4.2      Furnishing of Information: Public
Information.   (a)      Until the earliest of the time that the Purchaser does
not own any outstanding Shares, the Company timely file all reports required to
be filed by the Company pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.   (b)      At
any time during the period commencing from the 6 month anniversary of the date
hereof and ending on the later of 24 months after Closing Date, ifthe Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a "Public Information Failure") then, in addition to
Purchaser's other available remedies, the Company shall pay to the Purchaser, in
cash, as partial liquidating damages and not as penalty, by reason of any such
delay in or reduction of its ability to sell the Securities, an amount of cash
equal to 2% of the aggregate Subscription Amount of such Purchaser's Securities
on the day of the Public Information Failure for each 30 day period the Company
fails to satisfy the current public information requirement. The payments to
which a Purchaser shall be entitled pursuant to this Section 4.2(b) are referred
to herein as "Public Information Failure Payments". These Public Information
Failure Payments are due on within 3 business days of each 30 day failure
period. 4.3      Reservation of Common Stock. As of the date hereof, the Company
shall resen'e and the

Company shall continue to resen'e and keep available at all times, a sufficient
number of shares of

                                                                                                                                                                                                                                                
11

--------------------------------------------------------------------------------



 
Common Stock for the purpose of enabling the Company to issue Shares pursuant to
this Agreement.

4-4 Purchase Price Reset. From the date of this Agreement until the later of 12
months after the Initial Closing Date (the "Protection Period"), in the event
that the Company issues or sells any shares of Common Stock or any Common Stock
Equivalent pursuant to which shares of Common Stock may be acquired at a price
less than the Per Share Purchase Price (a "Share Dilutive Issuance"), then the
Company shall promptly issue additional shares of Common Stock to the Purchaser
who held outstanding Shares on the date of the Share Dilutive Issuance, for no
additional consideration, in an amount sufficient that will equal the price per
share of Common Stock in such Share Dilutive Issuance. The formula for
calculating the number of shares to be issued in the event of a Share Dilutive
Issuance is as follows:

Share Dilution Adjustment:

{Aggregate Subscription Price Paid by Purchaser for outstanding Shares held by
Purchaser on the date of the Share Dilutive Issuance} {Divided by the Share
Dilutive Price} minus the number of Shares owned by the Purchaser prior to the
Share Dilutive Issuance

Example:

" Purchaser owns 100,000 shares with a cost basis of 850,000

" Company issues Stock at 80.10 triggering a Share Dilutive Event

" Company issues Purchaser 400,000 additional shares

(50,000/0.10) = 500,000 shares
500,000 - 100,000 = 400,000 newly issued shares

     The additional shares to be issued in the Share Dilution Adjustment shall
be issued by the Company to the Purchaser for those outstanding shares held on
the date of the applicable Share Dilutive Issuance. Such Share Dilution
Adjustment shall be made successfully whenever such an issuance is made, until
the Protection Period expires. The shares issued in this Adjustment must be
delivered to the Purchaser not later than the date the Share Dilutive Issuance
occurs.

     4.5 Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the sale of the Securities by the Company under this Agreement
as required under Regulation D.

                                                                                                                                                                                                                                                                                           
12

--------------------------------------------------------------------------------

 
IN 'WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

The COMPANY:

MCIG,Inc.

Address for Notice:

800 Bellevue Way NE, Suite 400
Bellevue, WA 98004

Name: Title:

Paul Rosenberg President

 

The PURCHASER:

DELANEY EQUITY GROUP,
LLC                                                                Address for
Notice:

[mcig_ex10z21x13x1.jpg]


Name:

Title:

Keith Feldman

President

 

Subscription Amount: $ 300,000.00 US Closing Shares:   750,000   EINNumber:  
20-4462600  

 

                                                                                                                                                                                        
13